IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-79,485-01


                EX PARTE ANTHONY DEWAYNE CORNELIUS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 22,027-A IN THE 258TH DISTRICT COURT
                                FROM POLK COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

aggravated sexual assault of a child and four counts of sexual assault of a child. He was sentenced

to twenty-five years in prison for each aggravated-sexual-assault conviction and twenty years in

prison for each of the remaining sexual-assault convictions. The sentences are to be served

concurrently, and there was no direct appeal.

        In his habeas application, Applicant claimed that his guilty pleas were involuntary for many

reasons. The application was remanded to the trial court for further information. The trial court
                                                                                                    -2-

conducted an evidentiary hearing on February 18, 2014, in which Applicant was represented by

habeas counsel. The habeas record to this Court has been supplemented with the trial court’s findings

based upon that hearing, trial counsel’s affidavit, and information regarding the plea agreement, but

a copy of the transcription of the evidentiary hearing was not included in the supplemental records.

        The trial court shall order the District Clerk of Polk County to supplement the habeas record

to this Court with a copy of the transcription of the hearing. This application will be held in abeyance

until the habeas record is supplemented, which shall be completed within 30 days of the date of this

order. Any extensions of time shall be obtained from this Court.



Filed: August 20, 2014
Do not publish